      Case 2:18-cr-00422-SMB Document 554 Filed 05/01/19 Page 1 of 3



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT

18                             FOR THE DISTRICT OF ARIZONA

19
     United States of America,                               No. CR-18-422-PHX-SMB
20
                          Plaintiff,
21                                                      UNITED STATES’ UNOPPOSED
              v.                                       MOTION TO EXTEND DEADLINE
22                                                    FOR RESPONSE TO DEFENDANTS’
                                                            MOTION TO DISMISS
23   Michael Lacey, et al.,                              INDICTMENT (Docs. 539-540)

24                        Defendants.                              (First Request)

25         On April 22, 2019, Defendants filed and served their Motion to Dismiss Indictment
26   (doc. 539). The motion was 45 pages in length, which violated the local rule that requires
27   motions and responses not to exceed 17 pages. LRCiv 7.2(e)(1). Defendants then filed a
28
      Case 2:18-cr-00422-SMB Document 554 Filed 05/01/19 Page 2 of 3




 1   motion for leave (doc. 540), requesting that the Court permit their over-length motion. As
 2   of this filing, Defendants’ motion for leave has not been granted.
 3             The United States files this unopposed motion requesting a three-week extension to
 4   its deadline to file a response to Defendants’ Motion to Dismiss Indictment. If Defendants’
 5   over-length Motion to Dismiss Indictment is allowed, the United States’ response deadline
 6   would be May 6, 2019. See LRCiv 7.2(c). The United States requests an additional three
 7   weeks to file its response, which would make the new deadline May 27, 2019. A three-
 8   week extension is reasonable, given that Defendants’ motion exceeded the page limit by
 9   28 pages. Counsel for the United States has conferred with Defendants’ auxiliary counsel
10   (doc. 338)—Jim Grant—who indicated he has no objection to this extension (likewise, the
11   government does not object to a two-week extension for Defendants to file their reply
12   brief).
13             If the Court denies Defendants’ motion for leave, then the deadline for the
14   government’s response will be determined from the date Defendants file and serve their
15   condensed version. LRCiv 7.2(c).
16             Finally, if the Court grants Defendants’ motion for leave, the government requests
17   leave to file a response that is equal in length—a brief that does not exceed 45 pages.
18             Excludable delay under 18 U.S.C. § 3161(h) may occur as a result of this motion or
19   an order based thereon.
20             Respectfully submitted this 1st day of May, 2019.
21                                               ELIZABETH A. STRANGE
                                                 First Assistant United States Attorney
22                                               District of Arizona
23                                               s/ Andrew C. Stone
                                                 KEVIN M. RAPP
24                                               MARGARET PERLMETER
                                                 PETER S. KOZINETS
25                                               ANDREW C. STONE
                                                 Assistant U.S. Attorneys
26
                                                 JOHN J. KUCERA
27                                               Special Assistant U.S. Attorney
28                                               BRIAN BENCZKOWSKI

                                                  -2-
      Case 2:18-cr-00422-SMB Document 554 Filed 05/01/19 Page 3 of 3



                                               Assistant Attorney General
 1                                             U.S. Department of Justice
                                               Criminal Division, U.S. Department of Justice
 2
                                               REGINALD E. JONES
 3                                             Senior Trial Attorney
                                               U.S. Department of Justice, Criminal Division
 4                                             Child Exploitation and Obscenity Section
 5
 6
 7
 8
 9
10
11                                CERTIFICATE OF SERVICE
12          I hereby certify that on this date, May 1, 2019, I transmitted the foregoing under-
     seal document for filing to the Clerk of the United States District Court and sent a copy via
13   electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green
     Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
14   pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
     Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart,
15   Miller & Katzman, PLC, 903 Calle Amanecer, Suite 350, San Clemente, CA 92673,
     tbienert@bmkattorneys.com,                                  tbisconti@bmkattorneys.com,
16   kmiller@bmkattorneys.com, wbernstein@bmkattorneys.com; Mike Piccarreta, Esq.,
     Piccarreta Davis Keenan Fidel, PC, 2 East Congress Street, Suite 1000, Tucson, AZ 85701,
17   mlp@pd-law.com; Jim Grant Esq., Davis Wright Termaine, LLP, 1201 Third Avenue,
     Suite 2200, Seattle, WA 98101, jimgrant@dwt.com; Michael D. Kimerer, Esq. and
18   Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100, Phoenix, AZ 85014,
     MDK@kimerer.com and rneff@kimerer.com; Steve Weiss Esq., Karp & Weiss, PC,
19   3060 North Swan Rd., Tucson, AZ 85712, sweiss@karpweiss.com; Robert Corn-Revere
     Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800,
20   Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East
     Camelback Road, Suite 160, Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg,
21   Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert,
     Nessim, Drooks, Lincenberg & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los
22   Angeles, CA 90067, glincenberg@birdmarella.com, aan@birdmarella.com,
     gkp@birdmarella.com.
23
24   s/ Angela Schuetta
     Angela Schuetta
25   U.S. Attorney’s Office
26
27
28


                                                 -3-
     Case 2:18-cr-00422-SMB Document 554-1 Filed 05/01/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                             No. CR-18-422-PHX-SMB
11                        Plaintiff,
                                                                     ORDER
12               v.
13
     Michael Lacey, et al.,
14
                          Defendants.
15
16         Based on the United States’ Unopposed Motion to Extend Deadline for Response
17   to Defendants’ Motion to Dismiss Indictment, and good cause appearing,
18         IT IS HEREBY ORDERED granting the United States’ motion and extending the
19   deadline for it to respond to Defendants’ Motion to Dismiss Indictment (doc. 539) to May
20   27, 2019.
21         IT IS FURTHER ORDERED that the United States is granted leave to file a
22   response that is equal in length to Defendants’ motion; accordingly, the government’s
23   response shall not exceed 45 pages.
24         IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h) is
25   found to commence from _________________ through __________________.
26
27
28
